
	
		I
		111th CONGRESS
		1st Session
		H. R. 529
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish in the Department of Justice the Nationwide
		  Mortgage Fraud Task Force to address mortgage fraud in the United States, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nationwide Mortgage Fraud Task Force
			 Act of 2009.
		2.Nationwide
			 Mortgage Fraud Task
			 Force
			(a)EstablishmentThere is established in the Department of
			 Justice the Nationwide Mortgage Fraud Task Force (hereinafter referred to in
			 this section as the Task Force) to address mortgage fraud in the
			 United States.
			(b)SupportThe
			 Attorney General shall provide the Task Force with the appropriate staff,
			 administrative support, and other resources necessary to carry out the duties
			 of the Task Force.
			(c)Executive
			 DirectorThe Attorney General
			 shall appoint one staff member provided to the Task Force to be the Executive
			 Director of the Task Force and such Executive Director shall ensure that the
			 duties of the Task Force are carried out.
			(d)BranchesThe
			 Task Force shall establish, oversee, and direct branches in each of the 10
			 States determined by the Attorney General to have the highest concentration of
			 mortgage fraud.
			(e)Mandatory
			 functionsThe Task Force, including the branches of the Task
			 Force established under subsection (d), shall—
				(1)establish
			 coordinating entities, and solicit the voluntary participation of Federal,
			 State, and local law enforcement and prosecutorial agencies in such entities,
			 to organize initiatives to address mortgage fraud, including initiatives to
			 enforce State mortgage fraud laws and other related Federal and State
			 laws;
				(2)provide training to Federal, State, and
			 local law enforcement and prosecutorial agencies with respect to mortgage
			 fraud, including related Federal and State laws;
				(3)collect and disseminate data with respect
			 to mortgage fraud, including Federal, State, and local data relating to
			 mortgage fraud investigations and prosecutions; and
				(4)perform other functions determined by the
			 Attorney General to enhance the detection of, prevention of, and response to
			 mortgage fraud in the United States.
				(f)Optional
			 functionsThe Task Force,
			 including the branches of the Task Force established under subsection (d),
			 may—
				(1)initiate and coordinate Federal mortgage
			 fraud investigations and, through the coordinating entities established under
			 subsection (e), State and local mortgage fraud investigations;
				(2)establish a
			 toll-free hotline for—
					(A)reporting mortgage
			 fraud;
					(B)providing the
			 public with access to information and resources with respect to mortgage fraud;
			 and
					(C)directing reports of mortgage fraud to the
			 appropriate Federal, State, and local law enforcement and prosecutorial agency,
			 including to the appropriate branch of the Task Force established under
			 subsection (d);
					(3)create a database with respect to
			 suspensions and revocations of mortgage industry licenses and certifications to
			 facilitate the sharing of such information by States;
				(4)make recommendations with respect to the
			 need for and resources available to provide the equipment and training
			 necessary for the Task Force to combat mortgage fraud; and
				(5)propose
			 legislation to Federal, State, and local legislative bodies with respect to the
			 elimination and prevention of mortgage fraud, including measures to address
			 mortgage loan procedures and property appraiser practices that provide
			 opportunities for mortgage fraud.
				(g)DefinitionIn this section, the term mortgage
			 fraud means a material misstatement, misrepresentation, or omission
			 relating to the property or potential mortgage relied on by an underwriter or
			 lender to fund, purchase, or insure a loan.
			
